UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1) Top Image Systems Ltd. (Name of Issuer) Ordinary Shares nominal value NIS 0.04 per share (Title of Class of Securities) M87896102 (CUSIP NUMBER) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) SCHEDULE 13G CUSIP No. M87896102 1. NAME OF REPORTING PERSONS: I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Nir 4 You Technologies Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. CITIZENSHIP or PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY
